Case 1:20-cv-20220-KMM Document 10 Entered on FLSD Docket 03/06/2020 Page 1 of 1

                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA



  PET PARADE, INC.                                              CASE NUMBER
                                                                   1:20−cv−20220−KMM
                         PLAINTIFF(S)

                               v.

  WENIG HOLDINGS, LLC,

                                                                       DEFAULT BY CLERK F.R.Civ.P.55(a)

                       DEFENDANT(S).




                                                  Clerk's Default
        It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

  to the complaint filed herein within the time required by law.

  Default is hereby entered against defendant(s)

  Wenig Holdings, LLC




  as of course, on the date March 6, 2020.
                                                              Angela E. Noble
                                                              CLERK OF COURT

                                                              By /s/ Lynda Brown
                                                              Deputy Clerk

  cc: Chief Judge K. Michael Moore
      Pet Parade, Inc.

                                               DEFAULT BY CLERK F.R.Civ.P.55(a)

  CV−37 (10/01)
